By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Is an attorney at law subject to process of garnishment ] The words of the Statute, it is conceded, are sufficiently broad to comprehend attorneys. It authorizes a summons to issue in behalf of the creditor against “ any person who may be indebted to the defendant, or who may have any money, effects, property, real or personal, or any bonds, notes or other evidences of debt whatsoever, in his, her or their hands, belonging to the defendant.” Prince, 37.
It is insisted, however, that an attorney is exempt, because he is an officer of the law; and it is true, that the Courts do exercise a summary control over him, by compelling him, in furtherance of public justice, to discharge his duties to his client and others. *581In all other respects he is the mere agent of the party, and as much liable to be garnisheed as an attorney in fact, or any other person. Coburn vs. Ansart, Trustee, 3 Mass. Rep. 319.
It is attempted to analogize this case to that of a Sheriff, who, it is admitted, is not amenable to the garnishment process; at any rate, until after he has been guilty of some official neglect or misconduct, by which he has deprived himself of his official protection. But otherwise, the character of the two are widely different. While the Sheriff, lawfully and consistently with his duty, holds the money collected by him, it is in the custody of the law, and, therefore, protected from this sort of interference.
We cannot hesitate, therefore, to reverse this judgment; for while some inconvenience may result to the profession from holding attorneys responsible to this proceeding, a contrary doctrine would, we apprehend, be productive of much mischief.